As filed with the Securities and Exchange Commission on May 26 , 2016 File No. 333-208729 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [X] Franklin Tax-Free Trust (Exact Name of Registrant as Specified in Charter) (650) 312 - (Registrant's Area Code and Telephone Number) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Fra nklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. It is proposed that the filing will become effective immediately upon filing pursuant to Rule 485(b) under the Securities Act of 1933, as amended. Part A and B of this Amendment are incorporated by reference to the definitive materials electronically filed pursuant to Rule 497(b) under the 1933 Act on February 3, 2016, under Accession No. 0000757010-16-000066 with respect to Part A and on February 25, 2016 under Accession No. 0000757010-16-000070 with respect to Part B. PART C OTHER INFORMATION Item 15. Indemnification The Agreement and Declaration of Trust (the “Declaration”) provides that any person who is or was a Trustee, officer, employee or other agent, including the underwriter, of such Trust shall be liable to such Trust and its shareholders only for (1) any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing, or (2) the person’s own willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such person (such conduct referred to herein as Disqualifying Conduct) and for nothing else. Except in these instances, to the fullest extent that limitations of liability are permitted by the Delaware Statutory Trust Act (the “Delaware Act”), these Agents (as defined in the Declaration) shall not be responsible or liable for any act or omission of any other agent of such Trust or its investment adviser or principal underwriter. Moreover, except and to the extent provided in these instances, none of these Agents, when acting in their respective capacity as such, shall be personally liable to any other person, other than such Trust or its shareholders, for any act, omission or obligation of such Trust or any trustee thereof. The Trust shall indemnify, out of its property, to the fullest extent permitted under applicable law, any of these persons who was or is a party, or is threatened to be made a party to any Proceeding (as defined in the Declaration) because the person is or was an agent of such Trust. These persons shall be indemnified against any expenses (as defined in the Declaration), judgments, fines, settlements and other amounts actually and reasonably incurred in connection with the Proceeding if the person acted in good faith or, in the case of a criminal proceeding, had no reasonable cause to believe that the conduct was unlawful. The termination of any proceeding by judgment, order, settlement, conviction or plea of nolo contendere or its equivalent shall not in itself create a presumption that the person did not act in good faith or that the person had reasonable cause to believe that the person’s conduct was unlawful. There shall nonetheless be no indemnification for a person’s own Disqualifying Conduct. Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to Trustees, officers and controlling persons of the Trust pursuant to the foregoing provisions, or otherwise, the Trust has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Trust of expenses incurred or paid by a Trustee, officer or controlling person of the Trust in the successful defense of any action, suit or proceeding) is asserted by such Trustee, officer or controlling person in connection with securities being registered, the Trust may be required, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court or appropriate jurisdiction the question whether such indemnification is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 16. Exhibits The following exhibits are incorporated by reference to the previously filed document indicated below, except Exhibits 4(a) and 12(a); (1) Copies of the charter of the Registrant as now in effect; (a) Agreement and Declaration of Trust of Franklin Tax-Free Trust, a Delaware statutory trust, dated October 18, 2006 Filing: Post-Effective Amendment No. 38 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 27, 2007 (b) Certificate of Trust of Franklin Tax-Free Trust, a Delaware Statutory Trust, dated October 18, 2006 Filing: Post-Effective Amendment No. 38 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 27, 2007 (2) Copies of the existing by-laws or corresponding instruments of the Registrant; (a) By-Laws of Franklin Tax-Free Trust, a Delaware statutory trust effective as of October 18, 2006 Filing: Post-Effective Amendment No. 38 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 27, 2007 (3) Copies of any voting trust agreement affecting more than five percent of any class of equity securities of the Registrant; Not Applicable (4) Copies of the agreement of acquisition, reorganization, merger, liquidation and any amendments to it; (a) Plan of Reorganization of the Franklin Tax-Free Funds on behalf of Franklin Double Tax-Free Income Fund and Franklin High-Yield Tax-Free Income Fund dated April 4, 2016 (5) Copies of all instruments defining the rights of holders of the securities being registered including, where applicable, the relevant portion of the articles of incorporation or by-laws of the Registrant; (a) Article III, V, VI, VIII and X of Agreement and Declaration of Trust of the Registrant Filing: Post-Effective Amendment No. 38 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 27, 2007 (b) Articles II, VI, VII, and VIII of the By-Laws of the Registrant Filing: Post-Effective Amendment No. 38 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 27, 2007 (6) Copies of all investment advisory contracts relating to the management of the assets of the Registrant; (a) Investment Management Agreement dated July 2, 2007 between Registrant and Franklin Advisers, Inc., on behalf of the following funds: Franklin Alabama Tax-Free Income Fund Franklin Arizona Tax-Free Income Fund Franklin Colorado Tax-Free Income Fund Franklin Connecticut Tax-Free Income Fund Franklin Double Tax-Free Income Fund Franklin Federal Intermediate-Term Tax-Free Income Fund Franklin Florida Tax-Free Income Fund Franklin Georgia Tax-Free Income Fund Franklin High Yield Tax-Free Income Fund Franklin Insured Tax-Free Income Fund Franklin Kentucky Tax-Free Income Fund Franklin Louisiana Tax-Free Income Fund Franklin Maryland Tax-Free Income Fund Franklin Massachusetts Tax-Free Income Fund Franklin Michigan Tax-Free Income Fund Franklin Minnesota Tax-Free Income Fund Franklin Missouri Tax-Free Income Fund Franklin New Jersey Tax-Free Income Fund Franklin North Carolina Tax-Free Income Fund Franklin Ohio Tax-Free Income Fund Franklin Oregon Tax-Free Income Fund Franklin Pennsylvania Tax-Free Income Fund Franklin Virginia Tax-Free Income Fund Filing: Post-Effective Amendment No. 39 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 27, 2008 (b) Amended and Restated Investment Management Agreement dated May 1, 2013 between Registrant, on behalf of Franklin Federal Limited-Term Tax-Free Income Fund and Franklin Advisers, Inc. Filing: Post-Effective Amendment No. 52 to Registration Statement on Form N-1A File No: 002-94222 Filing Date: June 26, 2014 (c) Addendum dated January 1, 2008, to Investment Management Agreement dated July 2, 2007 Filing: Post-Effective Amendment No. 39 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 27, 2008 (d) Addendum dated April 1, 2014 to Amended and Restated Investment Management Agreement dated May 1, 2013 between Registrant, on behalf of Franklin Federal Limited-Term Tax-Free Income Fund and Franklin Advisers, Inc. Filing: Post-Effective Amendment No. 54 to Registration Statement on Form N-1A File No: 002-94222 Filing Date: June 26, 2015 (7) Copies of each underwriting or distribution contract between the Registrant and a principal underwriter, and specimens or copies of all agreements between principal underwriters and dealers; (a) Distribution Agreement dated January 1, 2011 between Registrant and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 44 to Registration Statement on form N-1A File No: 002-94222 Filing Date: January 27, 2011 (b) Form of Selling Agreements, between Franklin/Templeton Distributors, Inc. and Securities Dealers, dated May 1, 2010 Filing: Post-Effective Amendment No. 43 to Registration Statement on Form N-1A File No: 002-94222 Filing Date: November 30, 2010 (8) Copies of all bonus, profit sharing, pension, or other similar contracts or arrangements wholly or partly for the benefit of trustees or officers of the Registrant in their capacity as such. Furnish a reasonably detailed description of any plan that is not set forth in a formal document; Not Applicable (9) Copies of all custodian agreements and depository contracts under Section 17(f) of the 1940 Act for securities and similar investments of the Registrant, including the schedule of remuneration; (a) Master Custody Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Post-Effective Amendment No. 22 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: March 14, 1996 (b) Amendment dated May 7, 1997 to Master Custody Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Post-Effective Amendment No. 25 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: April 30, 1998 (c) Amendment dated February 27, 1998 to Master Custody Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Post-Effective Amendment No. 26 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: December 23, 1998 (d) Amendment dated April 28, 2015 to Exhibit A of the Master Custody Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Post-Effective Amendment No. 54 to Registration Statement on Form N-1A File No. 033-31326 Filing Date: June 26, 2015 (e) Terminal Link Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Post-Effective Amendment No. 22 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: March 14, 1996 (f) Amendment dated April 28, 2015 to Exhibit A of the Terminal Link Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Post-Effective Amendment No. 54 to Registration Statement on Form N-1A File No. 033-31326 Filing Date: June 26, 2015 (10) Copies of any plan entered into by Registrant pursuant to Rule 12b-1 under the 1940 Act and any agreements with any person relating to implementation of the plan, and copies of any plan entered into by Registrant pursuant to Rule 18f-3 under the 1940 Act, any agreement with any person relating to implementation of the plan, any amendment to the plan, and a copy of the portion of the minutes of the meeting of the Registrant's trustees describing any action taken to revoke the plan; (a) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Alabama Tax-Free Income Fund, and Franklin/Templeton Distributors, Inc . Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (b) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Arizona Tax-Free Income Fund, and Franklin/Templeton Distributors, Inc. Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (c) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Colorado Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (d) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Connecticut Tax-Free Income Fund, and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (e) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Double Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (f) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Federal Limited-Term Tax-Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (g) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Federal Intermediate-Term Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (h) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Florida Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (i) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Georgia Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (j) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin High Yield Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (k) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Insured Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (l) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Kentucky Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (m) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Louisiana Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (n) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Maryland Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (o) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Massachusetts Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (p) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Michigan Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (q) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on Franklin Minnesota Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (r) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Missouri Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (s) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin New Jersey Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (t) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin North Carolina Tax-Free Income Fund and Franklin/Templeton Distributors, Inc . Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (u) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Ohio Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (v) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Oregon Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (w) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Pennsylvania Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (x) Amended and Restated Class A Distribution Plan dated February 1, 2009, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Virginia Tax-Free Income Fund and Franklin/Templeton Distributors, Inc. Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (y) Class C Distribution Plan dated July 9, 2009, pursuant to Rule 12b-1 between the Registrant and Franklin/Templeton Distributors, Inc., on behalf of following funds: Franklin Alabama Tax-Free Income Fund Franklin Arizona Tax-Free Income Fund Franklin Colorado Tax-Free Income Fund Franklin Connecticut Tax-Free Income Fund Franklin Double Tax-Free Income Fund Franklin Federal Intermediate-Term Tax-Free Income Fund Franklin Florida Tax-Free Income Fund Franklin Georgia Tax-Free Income Fund Franklin High Yield Tax-Free Income Fund Franklin Insured Tax-Free Income Fund Franklin Louisiana Tax-Free Income Fund Franklin Maryland Tax-Free Income Fund Franklin Massachusetts Tax-Free Income Fund Franklin Michigan Tax-Free Income Fund Franklin Minnesota Tax-Free Income Fund Franklin Missouri Tax-Free Income Fund Franklin New Jersey Tax-Free Income Fund Franklin North Carolina Tax-Free Income Fund Franklin Ohio Tax-Free Income Fund Franklin Oregon Tax-Free Income Fund Franklin Pennsylvania Tax-Free Income Fund Franklin Virginia Tax-Free Income Fund Filing: Post-Effective Amendment No. 48 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 27, 2012 (z) Multiple Class Plan dated October 17, 2006, for the Registrant on behalf of the following funds: Franklin Alabama Tax-Free Income Fund Franklin Georgia Tax-Free Income Fund Franklin Louisiana Tax-Free Income Fund Filing: Post-Effective Amendment No. 39 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 27, 2008 (aa) Multiple Class Plan dated October 17, 2006, for the Registrant on behalf of Franklin Florida Tax-Free Income Fund Filing: Post-Effective Amendment No. 39 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 27, 2008 (bb) Multiple Class Plan dated October 17, 2006, for the Registrant on behalf of Franklin High Yield Tax-Free Income Fund Filing: Post-Effective Amendment No. 39 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 27, 2008 (cc) Multiple Class Plan dated April 15, 2008, for the Registrant on behalf of the following funds: Franklin Arizona Tax-Free Income Fund Franklin Insured Tax-Free Income Fund Franklin Michigan Tax-Free Fund Franklin New Jersey Tax-Free Income Fund Franklin Ohio Tax-Free Income Fund Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (dd) Multiple Class Plan dated October 20, 2008 for the Registrant on behalf of Franklin Federal Intermediate-Term Tax-Free Income Fund Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (ee) Multiple class Plan dated December 1, 2008, for the Registrant on behalf of the following funds: Franklin Colorado Tax-Free Income Fund Franklin Connecticut Tax-Free Income Fund Franklin Double Tax-Free Income Fund Franklin Maryland Tax-Free Income Fund Franklin Massachusetts Tax-Free Income Fund Franklin Minnesota Tax-Free Income Fund Franklin Missouri Tax-Free Income Fund Franklin North Carolina Tax-Free Income Fund Franklin Oregon Tax-Free Income Fund Franklin Virginia Tax-Free Income Fund Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (ff) Multiple Class Plan dated December 1, 2008, for the Registrant on behalf of Franklin Pennsylvania Tax-Free Income Fund Filing: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 29, 2009 (gg) Multiple class Plan dated October 19, 2010, for the Registrant on behalf of Franklin Federal Limited-Term Tax-Free Income Fund Filing: Post-Effective Amendment No. 43 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: November 30, 2010 (11) An opinion and consent of counsel as to the legality of the securities being registered, indicating whether they will, when sold, be legally issued, fully paid and nonassessable; (a) Legal Opinion dated December 23, 2015 Filing: Registration Statement on Form N-14 File No. 333-208729 Filing Date: December 23, 2015 (12) An opinion, and consent to their use, of counsel or, in lieu of an opinion, a copy of the revenue ruling from the Internal Revenue Service, supporting the tax matters and consequences to shareholders discussed in the prospectus; (a) Tax Opinion dated April 29, 2016 (13) Copies of all material contracts of the Registrant not made in the ordinary course of business which are to be performed in whole or in part on or after the date of filing the registration statement; (a) Amended and Restated Subcontract for Fund Administrative Services dated February 28, 2012 and amended as of May 1, 2014, between Franklin Advisers, Inc. and Franklin Templeton Services, LLC Filing: Post-Effective Amendment No. 54 File No. 002-94222 Filing Date: June 26, 2015 (b) Subcontract for Fund Administration Services dated as of May 1, 2013 and amended as of May 1, 2014 between Franklin Advisers, Inc., on behalf of Franklin Federal Limited-Term Tax-Free Income Fund and Franklin Templeton Services, LLC Filing: Post-Effective Amendment No. 54 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 26, 2015 (c) Amended and Restated Transfer Agent and Shareholder Services Agreement dated June 1, 2014 between Registrant and Franklin Templeton Investor Services, LLC Filing: Post-Effective Amendment No. 52 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 26, 2014 (14) Copies of any other opinions, appraisals, or rulings, and consents to their use, relied on in preparing the registration statement and required by Section 7 of the 1933 Act; (a) Consent of Independent Registered Public Accounting Firm on behalf of Franklin Double Tax-Free Income Fund and Franklin High Yield Tax-Free Income Fund Filing: Registration Statement on Form N-14 File No. 333-208729 Filing Date: December 23, 2015 (16) Manually signed copies of any power of attorney pursuant to which the name of any person has been signed to the registration statement; and (a) Powers of Attorney dated October 20, 2015 Filing: Registration Statement on Form N-14 File No. 333-208729 Filing Date: December 23, 2015 (17) Any additional exhibits which the Registrant may wish to file. (a) Code of Ethics dated May 1, 2013 Filing: Post-Effective Amendment No. 52 to Registration Statement on Form N-1A File No. 002-94222 Filing Date: June 26, 2014 Item 17. Undertakings (a) The undersigned Registrant agrees that prior to any public reoffering of the securities registered through the use of a prospectus which is part of this registration statement by any person or party who is deemed to be an underwriter within the meaning of Rule 145(c) of the Securities Act, the reoffering prospectus will contain the information called for by the applicable registration form for reofferings by persons who may be deemed underwriters, in addition to the information called for by the other items of the applicable form. (b) The undersigned Registrant agrees that every prospectus that is filed under paragraph (1) above will be filed as part of an amendment to the registration statement and will not be used until the amendment is effective, and that, in determining any liability under the 1933 Act, each post-effective amendment shall be deemed to be a new registrations statement for the securities offered therein, and the offering of the securities at that time shall be deemed to be the initial bona fide offering of them. SIGNATURES As required by the Securities Act of 1933, as amended, the Registrant certifies that it meets all the requirements for effectiveness of this Post-Effective Amendment to its Registration Statement on Form N-14 under Rule 485(b) under the Securities Act of 1933, as amended and has duly caused this Registration Statement to be signed on its behalf by the undersigned, in the City of San Mateo and the State of California, on the 25 th day of May, 2016. FRANKLIN TAX-FREE TRUST By: /s/ Karen L. Skidmore Karen L. Skidmore Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Registration Amendment has been signed below by the following persons in the capacities and on the dates indicated: Christopher J. Molumphy* President & Chief Executive Officer – Christopher J. Molumphy Investment Management Dated: May 25 , 2016 Laura F. Fergerson* Chief Executive Officer – Laura F. Fergerson Finance and Administration Dated: May 25 , 2016 Gaston Gardey* Chief Financial Officer and Gaston Gardey Chief Accounting Officer Dated: May 25 , 2016 Harris J. Ashton* Trustee Harris J. Ashton Dated: May 25 , 2016 Mary C. Choksi* Trustee Mary C. Choksi Dated: May 25 , 2016 Edith E. Holiday* Trustee Edith E. Holiday Dated: May 25 , 2016 Gregory E. Johnson* Trustee Gregory E. Johnson. Dated: May 25 , 2016 Rupert H. Johnson, Jr.* Trustee Rupert H. Johnson, Jr. Dated: May 25, 2016 J. Michael Luttig* Trustee J. Michael Luttig Dated: May 25 , 2016 Frank A. Olson* Trustee Frank A. Olson Dated: May 25 , 2016 Larry D. Thompson* Trustee Larry D. Thompson Dated: May 25, 2016 John B. Wilson* Trustee John B. Wilson Dated: May 25 , 2016 *By /s/ Karen L. Skidmore Karen L. Skidmore, Attorney-in-Fact (Pursuant to Power of Attorney previously filed) FRANKLIN TAX-FREE TRUST N-14 REGISTRATION STATEMENT EXHIBITS INDEX EXHIBIT NO. DESCRIPTION LOCATION EX.99.4(a) Plan of Reorganization of the Franklin Tax-Free Funds on behalf of Franklin Double Tax-Free Income Fund and Franklin High-Yield Tax-Free Income Fund dated April 4, 2016 Attached EX.99.12(a) Tax Opinion dated April 29, 2016 Attached
